EXHIBIT 10.46




resolutelogoeng.jpg [resolutelogoeng.jpg]
111 Robert-Bourassa Blvd., Suite 5000
Montreal, Quebec, H3C 2M1 Canada
T 514-875-2160 resolutefp.com
    


January 30, 2019


Rémi Lalonde
509 Westhill Avenue
Beaconsfield, Quebec
H9W 2G5, Canada


Subject:
Terms and Conditions of Employment between Rémi Lalonde and Resolute Forest
Products Inc.

--------------------------------------------------------------------------------



Dear Rémi,


I am pleased to confirm your appointment as Senior Vice President and Chief
Financial Officer, reporting directly to me. This position is based in Montreal
and requires you to reside in the Montreal area. The terms and conditions of
this offer are described below.


Effective Date
Your appointment became effective on November 16, 2018.


Annual Base Salary
As of the effective date, your base salary will be at an annual rate of
$350,000, less applicable deductions and payable semi-monthly by direct deposit.
Your base salary will be subject to the Company’s currency policy for executive
pay. For 2018, 51% of your base salary will be denominated in Canadian dollars
and 49% will be denominated in US dollars. Effective June 2019, you will be
eligible for a salary review.


Short Term Incentive Plan
You will continue to be eligible to participate in short term incentive plans
adopted by the Company from time to time. As of the effective date, your 2018
target incentive will be 100% of your annual salary. Your 2018 award will be
pro-rated as of the effective date, based on your new and previous incentive
target and base salary.


Long Term Incentive Plan
You will continue to be eligible to participate in the Company’s Long Term
Incentive Plan applicable to key personnel. Grants are generally approved in
November. For 2018, you will be eligible to an annual grant equivalent to 125%
of your new base salary, less the value of the grant you received in February
2018.


Under our Stock Ownership Guidelines, you will be required to hold the
equivalent of 2.5 times your annual salary in shares or Restricted Stock Units
(“RSUs”) of the Company. Please refer to the attached document.







--------------------------------------------------------------------------------







resolutelogoeng.jpg [resolutelogoeng.jpg]


Parking
No changes. You will continue to be eligible to a monthly parking paid by the
Company. The fee for the parking is a taxable benefit.


Health and Insurance Benefits
No changes. You will continue to participate in the Company’s Health and
Insurance Benefits program applicable to current permanent employees of the
Company.


Retirement Plan
You will continue to be eligible to participate in the Company’s Defined
Contribution Pension Plan applicable to current employees of the Company and the
DC Make-Up program applicable to key personnel.


Vacation and Holidays
Effective January 1, 2019, you will be eligible to 5 weeks of vacation per year,
plus 3 floaters.


If your employment is terminated for any reason other than involuntary
termination without cause (i.e. because you resigned, you are dismissed or you
retire), the Company will require reimbursement of any portion of vacation taken
in advance, that is to say before it is acquired under the policy in effect. By
accepting this offer, you authorize the Company to recover overpayments in the
form of vacation taken in advance by making a deduction from your earnings.


Annual Medical Examination
You and your spouse will continue to be eligible to an annual medical
examination with Medisys Health Group Inc. This is considered a taxable benefit.


As a member of the Senior Executive Team, you will benefit from MedisysOne, a
24-hour On Demand Healthcare service that combines comprehensive annual health
assessment, round-the-clock support and personalized, proactive healthcare
management.


Annual Lump Sum
As of 2019, you will be eligible to an annual lump sum of $12,000, which can be
used for various expenses such as preparing your taxes, club memberships, etc.
This lump sum is a taxable benefit and is paid annually in April.


Indemnification
As of the effective date, you will benefit from an indemnification contract in
the form attached hereto and be covered by the indemnification policy for the
executive officers and chief accounting officer of Resolute forest products Inc.
in effect from time to time.


Others
By accepting this offer, you authorize the Company to recover any overpayment
from the Company by making a deduction from your regular pay, your vacation pay
or any other amount that is owed to you. An overpayment





--------------------------------------------------------------------------------







resolutelogoeng.jpg [resolutelogoeng.jpg]


is an amount to which you are not entitled under this employment contract, the
policies of the Company or employment laws.


If you have any questions about this offer, please contact Isabel Pouliot, Vice
President, Compensation, corporate services and HR initiatives at 514 394-3277.
We look forward to your formal acceptance of this offer.


Sincerely,










Yves Laflamme
President and Chief Executive Officer



--------------------------------------------------------------------------------



[ ] I have read the herein letter and hereby accept these terms and conditions.
[ ] I have read the herein letter and hereby refuse these terms and conditions.






_____________________________________    _____________________________________
Rémi Lalonde        Date





